The opinion of the court was delivered by
Burch, J.:
The action was one to enjoin enforcement of a judgment. Plaintiff prevailed, and defendants appeal.
The court found the facts in detail. The findings disclosed judgment was taken under circumstances which amounted to fraud on the judgment debtor, plaintiff in this action. The evidence was conflicting. The findings were sustained by ample evidence.
Defendants say the court could not enjoin a valid judgment. The court could enjoin a judgment procured by fraud.
A temporary injunction was allowed at the commencement of the action, but no bond was given. Defendants say the court lost jurisdiction. The statute and cases they cite merely say the injunction was of no effect. The action for injunction was not abated, and it is not now material whether the temporary injunction ever became operative.
The judgment of the district court is affirmed.